t c memo united_states tax_court edman and debbie kay hackworth petitioners v commissioner of internal revenue respondent docket no filed date william h thomas iii for petitioners james r rich for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and penalties with respect to petitioners’ federal income taxes for and as follows year deficiency penalties sec_6662 sec_6663 dollar_figure big_number dollar_figure big_number dollar_figure big_number after concessions by the parties the issue for decision is whether petitioners are entitled to a loss deduction for for the cash that petitioner edman hackworth forfeited to the state of south carolina as a result of his violation of south carolina’s gambling laws unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time that the petition in this case was filed petitioners resided in greer south carolina background during and petitioner edman hackworth petitioner owned and operated sand trap inc an s_corporation sand trap inc operated a bar named sand trap lounge the sand trap in greenville south carolina during those years in date the greenville county south carolina sheriff’s office gcso began an investigation of petitioner based upon information that he was operating an illegal gambling business out of his residence and out of the sand trap on or about date gcso began surveillance on the sand trap and on petitioners’ residence between august and date a gcso officer frequented the sand trap in an undercover capacity while working undercover at the sand trap this officer placed bets on various sporting events and observed other gambling and gambling-related activities on or about date gcso officers collected several trash bags from the roadside in front of petitioners’ residence one of these trash bags was filled with used gambling paraphernalia and business records from petitioner’s gambling operation on or about date gcso officers executed a search warrant on petitioners’ residence petitioner was at home at the time that this search warrant was executed and was placed under arrest for bookmaking and setting up a lottery shortly after arresting petitioner gcso officers placed petitioner debbie kay hackworth mrs hackworth under arrest at one of her business locations for bookmaking and brought her back to petitioners’ residence upon searching petitioners’ residence gcso discovered inter alia a betting room with seven telephone lines tape-recording devices two computers and gambling paraphernalia keys to petitioner’s safety deposit box at carolina first bank and a total of dollar_figure in cash all of which was seized the cash was discovered in the following amounts and locations in petitioners’ residence dollar_figure in a safe in the betting room dollar_figure in the kitchen dollar_figure in mrs hackworth’s purse and dollar_figure in mrs hackworth’s closet in the master bedroom also on or about this date gcso officers executed a search warrant on the sand trap and discovered and seized gambling paraphernalia dollar_figure in cash from a back room safe and dollar_figure in cash from behind the bar that was part of a betting pool on or about date gcso officers executed a search warrant on petitioner’s safety deposit box at carolina first bank and discovered and seized dollar_figure in cash contained therein with this seizure gcso had seized a total of dollar_figure in cash from petitioners on date petitioner voluntarily consented to forfeit to the state of south carolina dollar_figure of the cash that had been seized by gcso in connection with his arrest and the execution of the search warrants described above by signing and dating a document entitled consent forfeiture of monies derived from gambling consent form the consent form provided in pertinent part as follows defendant’s respondent’s property was seized as a result of an investigation and arrest of the defendant on sept for a violation of south carolina gambling statutes the defendant was charged with adventuring in lottery the parties now desire to enter into a compromise settlement to avoid litigation whereby the defendant agrees to voluntarily relinquish all rights and ownership to the defendant’s property it is therefore ordered that the defendant’s respondent’s property of dollar_figure one hundred and fifty-two thousand and sixteen dollars in united_states currency be forfeited pursuant to sec code of laws of south carolina as amended gcso gave petitioner a form that explained the consent form also on this date the dollar_figure in cash that had been seized from mrs hackworth’s purse and the dollar_figure in cash that had been seized from mrs hackworth’s closet were returned to petitioner on or about date petitioner pleaded guilty to adventuring in lotteries in violation of section of the code of laws of south carolina in connection with petitioner’s guilty plea he was issued a citation and paid a dollar_figure fine petitioners’ income_tax return for petitioners’ joint federal_income_tax return for was due to be filed with the internal_revenue_service irs center in atlanta georgia by date petitioners did not file their return however until date louis g manios prepared petitioners’ return petitioners attached three schedules c profit or loss from business to their return the first two schedules c related to businesses operated by mrs hackworth the third schedule c related to petitioner’s gambling activities on his schedule c petitioner reported gross_receipts of dollar_figure from his gambling activities which were referred to as services on this form petitioner also deducted dollar_figure for legal and professional services on this form this deduction was taken for the cash that petitioner forfeited to the state of south carolina as a result of his violation of south carolina’s gambling laws in the statutory_notice_of_deficiency sent to petitioners in addition to the adjustments no longer contested the irs disallowed the dollar_figure deduction claimed on petitioner’s schedule c the irs determined that petitioners had not established that any amount of this claimed deduction represented a deductible expense was an ordinary and necessary business_expense or was expended for the purpose designated accordingly the irs increased petitioners’ taxable_income for by dollar_figure opinion petitioners seek a deduction for the cash that petitioner voluntarily forfeited to the state of south carolina under section forfeiture of wagers of the code of laws of south carolina as a result of his violation of south carolina’s gambling laws petitioners have not argued that this deduction falls under sec_162 as an ordinary and necessary business_expense so we rely on the general principle that a deduction for property forfeited under federal or state forfeiture laws if allowed at all falls under the loss deduction provisions of sec_165 see 213_f2d_102 10th cir affg 20_tc_308 69_tc_114 69_tc_75 affd per curiam 611_f2d_1160 5th cir see also 91_tc_826 n bailey v commissioner tcmemo_1989_674 affd without published opinion 929_f2d_700 6th cir mack v commissioner tcmemo_1989_490 farris v commissioner tcmemo_1985_346 affd without published opinion 823_f2d_1552 9th cir accordingly we must decide whether petitioners are entitled to a loss deduction under sec_165 for sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual the deduction is limited to losses_incurred in the individual’s trade_or_business or in any transaction entered into for profit and to certain casualty losses sec_165 the facts disclose that petitioner was operating an illegal gambling enterprise in thus the deduction asserted by petitioners falls conceptually within the ambit of sec_165 and c courts have consistently found that a loss deduction will be denied however where the deduction would frustrate a sharply defined federal or state policy see eg 863_f2d_417 5th cir 226_f2d_115 4th cir fuller v commissioner supra pincite 88_tc_677 affd without published opinion 867_f2d_605 1st cir holmes enters inc v commissioner supra pincite holt v commissioner supra pincite murillo v commissioner tcmemo_1998_13 affd without published opinion 166_f3d_1201 2d cir bailey v commissioner supra mack v commissioner supra farris v commissioner supra 195_fsupp_474 n d iowa see also 152_f3d_1200 9th cir 129_f2d_363 7th cir affg 43_bta_973 respondent contends that petitioners should not be allowed a loss deduction for the cash that petitioner forfeited to the state of south carolina because the allowance of such a deduction would frustrate south carolina’s sharply defined policy against illegal gambling petitioners assert without citation of authority that respondent has the burden of proving by clear_and_convincing evidence that the public policy exception applies to deny the loss deduction for the cash that petitioner forfeited petitioners rely vaguely on the legislative design under sec_162 neither the statutory language of sec_165 nor the caselaw interpreting that section supports petitioners’ proposition in any event the issue in this case is essentially legal and the outcome does not depend on the burden_of_proof south carolina had a sharply defined policy against illegal gambling in as expressed in its statutes and enforced by the gcso petitioner acknowledged that the forfeiture was made pursuant to the laws of south carolina and pleaded guilty petitioner’s claim that his consent to the forfeiture was revoked is uncorroborated and unpersuasive to allow petitioners a deduction for a loss arising out of petitioner’s illegal activities would undermine south carolina’s policy by permitting a portion of the forfeiture to be borne by the federal government thus taking the sting out of the forfeiture see 356_us_30 wood v united_states supra pincite holt v commissioner supra pincite murillo v commissioner supra mack v commissioner supra farris v commissioner supra hopka v united_states supra pincite in accordance with these controlling precedents petitioners are not entitled to a loss deduction under sec_165 for for the cash that petitioner forfeited to the state of south carolina petitioners contend that petitioner’s forfeiture is invalid because it was disproportionate to his crime and violated the eighth amendment to the constitution and also because it did not comply with the laws of south carolina accordingly petitioners conclude that they should be allowed a loss deduction for the cash that petitioner forfeited because the public policy exception applies only when the underlying action by the government is legal and properly conducted by the state authorities under their own laws and the laws of the united_states petitioners’ contention as to the validity of the forfeiture however is not properly an issue in this court the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 see also 320_us_418 this court lacks jurisdiction over petitioners’ collateral attack on the forfeiture petitioners further contend that the damage done to south carolina’s policy against illegal gambling is outweighed by congressional intent that business_losses be allowed to be deducted and that the income_tax be imposed upon a taxpayer’s net_income in support of this contention petitioners cite 343_us_90 356_us_27 383_us_687 48_tc_15 and 232_f2d_107 5th cir as we discuss below petitioners’ reliance on these cases is misplaced consequently petitioners’ contention is unpersuasive in lilly v commissioner supra opticians sought to deduct payments that they made to eye doctors as ordinary and necessary business_expenses these payments were made pursuant to agreements that reflected an established and widespread practice in that industry whereby the eye doctors agreed to recommend their patients to certain opticians and the opticians agreed to pay those referring eye doctors one-third of the retail sales_price that they received for the eyeglasses that they sold the court_of_appeals for the fourth circuit held such payments nondeductible on the grounds that they were against public policy the supreme court reversed however holding that the payments did not stand on the same basis as expenditures that violated some federal or state law or that were incidental to such violations the court drew a distinction between these payments which were at most professionally unethical and outlawed expenditures which by virtue of their illegality frustrated some sharply defined federal or state policy petitioner’s proceeds from his illegal gambling enterprise were not akin to the payments in dispute in lilly the moneys seized from petitioner were presumptively the essence of his illegal venture the forfeiture was incidental to petitioner’s violation of south carolina’s gambling laws therefore the holding in lilly does not support petitioner’s argument in commissioner v sullivan supra the supreme court held that an illegal gambling enterprise is a business for federal tax purposes and that deductions for ordinary and necessary business_expenses involved in operating the enterprise were allowable the court reasoned that to deny such deductions would result in taxing the gross_receipts of the business rather than its net_income in commissioner v tellier supra the taxpayer sought a deduction for legal fees incurred in the unsuccessful defense of a criminal prosecution relating to his business the commissioner conceded that the fees were ordinary and necessary business_expenses the only question was whether the allowance of a deduction would frustrate public policy the supreme court held that no public policy was frustrated by allowing these legal fees to be deducted as ordinary and necessary business_expenses sullivan and tellier stand for the proposition that a taxpayer may be allowed to deduct legitimate ie ordinary and necessary business_expenses in the operation of an illegitimate enterprise that concept is not determinative in our analysis of this case because we are dealing with a forfeiture that does not qualify as an ordinary and necessary business_expense under sec_162 furthermore the allowance of a loss deduction in this case would undermine the impact of south carolina’s sharply defined policy against illegal gambling accordingly sullivan and tellier are inapposite in grossman sons inc v commissioner supra we considered a situation in which a taxpayer sought a deduction for the amount that it had paid to the united_states in settlement of a proceeding under the false claims act u s c secs the version after examining the record of the settlement negotiations and the settlement agreement between the united_states and the taxpayer we concluded that this payment was made to reimburse the government for its damages for breach of contract and was not a penalty or forfeiture we also examined the false claims act and concluded that the act was partly remedial and compensatory in nature and partly punitive based upon that conclusion we rejected the argument that no amounts paid_or_incurred in satisfaction of claims of the united_states under the false claims act whether by judgment or by settlement were deductible because of public policy accordingly we allowed the taxpayer to deduct the settlement amount as an ordinary and necessary business_expense under the pre-1969 version of sec_162 in grossman sons inc the taxpayer settled a breach of contract dispute with the government and was allowed to deduct the settlement amount as an ordinary and necessary business_expense unlike the facts of grossman sons inc petitioner’s payment ie forfeiture to the state of south carolina resulted from his violation of south carolina’s gambling laws and not from a settlement of a breach of contract dispute in edwards v bromberg supra the taxpayer sought a loss deduction for the theft of his money the taxpayer had agreed to provide money to another individual in order to bet on a fixed horse race the individual absconded with the taxpayer’s money after deciding that there was no scheme to defraud anyone except the taxpayer himself the court allowed the deduction bromberg is also distinguishable petitioner’s funds were seized by the state of south carolina in the enforcement of its gambling laws the purpose of the seizure and forfeiture was to cripple petitioner’s illegal gambling activities if a loss deduction were allowed in this case the federal government would in effect be carrying a portion of the loss inflicted on petitioners by the state of south carolina because of petitioner’s illegal activities finally petitioners contend that imposing a liability for federal income taxes on the cash that petitioner forfeited without allowing a loss deduction for the forfeited amount violates the double_jeopardy clause of the fifth_amendment to the constitution in support of this contention petitioners cite 490_us_435 the double_jeopardy clause protects individuals only against the imposition of multiple criminal punishments for the same offense 522_us_93 abrogating united_states v halper supra on this issue see also 303_us_391 the imposition of a liability for a federal_income_tax deficiency is remedial and is not a criminal punishment see 112_tc_304 see also 98_tc_165 cf 13_f3d_432 1st cir affg tcmemo_1993_61 a fortiori the denial of a deduction ie the item that gave rise to the income_tax deficiency in this case is not a criminal punishment see eg murillo v commissioner tcmemo_1998_13 affd without published opinion 166_f3d_1201 2d cir accordingly denying petitioners a loss deduction for the cash that petitioner forfeited does not violate the double_jeopardy clause we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing and the concessions of the parties decision will be entered under rule
